               Case 2:19-cv-01051-JLR Document 31 Filed 03/23/21 Page 1 of 2



 1                                                                    The Honorable James L. Robart
 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
10   NORTHWEST ENVIRONMENTAL ADVOCATES,
                                                             Case No. 2:19-cv-01051-JLR
11                     Plaintiff,
12
                        v.                                   STIPULATION AND
13                                                           [PROPOSED] ORDER
     UNITED STATES ENVIRONMENTAL                             OF DISMISSAL
14   PROTECTION AGENCY,
15
                       Defendant.                            Noted: March 23, 2021
16

17           The above-captioned action having been settled, the parties, through their undersigned

18   counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice
19
     of this case.
20
             Respectfully submitted this 23rd day of March 2021.
21
                                                  /s/ Paul Kampmeier
22                                                Paul Kampmeier, WSBA #31560
                                                  Kampmeier & Knutsen PLLC
23
                                                  811 First Avenue, Suite 468
24                                                Seattle, Washington 98104
                                                  Tel: (206) 858-6983
25                                                Email: paul@kampmeierknutsen.com
26                                                Attorneys for Plaintiff NWEA
27

28
     STIPULATION AND                                                        Kampmeier & Knutsen PLLC
     [PROPOSED] ORDER OF DISMISSAL - 1                                       811 First Avenue, Suite 468
     W.D. WASH. Case No. 2:19-cv-01051-JLR                                   Seattle, Washington 98104
                                                                                   (206) 858-6983
              Case 2:19-cv-01051-JLR Document 31 Filed 03/23/21 Page 2 of 2



 1                                               TESSA M. GORMAN
                                                 Acting United States Attorney
 2

 3                                               /s/ Michelle Lambert
                                                 MICHELLE R. LAMBERT, NYS #4666657
 4                                               Assistant U.S. Attorney
                                                 U.S. Attorney’s Office
 5                                               700 Stewart Street, Suite 5220
                                                 Seattle, Washington 98101-1271
 6                                               Phone: 206-553-7970
 7                                               Email: michelle.lambert@usdoj.gov

 8                                               Attorneys for the U.S. EPA

 9
10

11

12          [PROPOSED] ORDER

13          IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
14
     GRANTED for the reasons set forth in the Stipulation. This case is dismissed with prejudice.
15

16          DATED this 23rd day of March, 2021.

17

18

19                                   A
                                     THE HONORABLE JAMES L. ROBART
20
                                     UNITED STATES DISTRICT COURT
21

22

23

24

25

26

27

28
     STIPULATION AND                                                       Kampmeier & Knutsen PLLC
     [PROPOSED] ORDER OF DISMISSAL - 2                                      811 First Avenue, Suite 468
     W.D. WASH. Case No. 2:19-cv-01051-JLR                                  Seattle, Washington 98104
                                                                                  (206) 858-6983
